                          United States District Court
                                    for the
                          Southern District of Florida
Sheridan Healthcorp, Inc., Plaintiff   )
                                       )
v.
                                       ) Civil Action No. 18-62793-Civ-Scola
Aetna Health Inc. and others,          )
Defendants                             )
                      Order Granting Motion to Remand
       Defendants Aetna Health Inc., Aetna Life Insurance Company, Coventry
Health and Life Insurance Company, Coventry Health Care of Florida, Inc.,
Coventry Health Plan of Florida, Inc., and First Health Life and Health
Insurance Company removed this case from state court, for the second time,
on November 16, 2018. (ECF No. 1.) According to the Defendants, Plaintiff
Sheridan Healthcorp., Inc. has “confirmed within the last 30 days that
Sheridan is seeking damages for denied medical claims pursuant to extra-
contractual causes of action that are not independent of [the Employment
Retirement Income Security Act].” (Not. of Removal at 1.) The Defendants claim
removal is proper based on its characterization of these claims as preempted
ERISA medical claims. Shortly after the Defendants removed this case,
Sheridan filed a sealed emergency motion to remand. (ECF No. 6.) After
reviewing the record in this case, the Court ordered expedited briefing of the
motion to remand. The Defendants have responded. (ECF No. 12.)
       After careful review, the Court grants Sheridan’s motion. (ECF No. 6.) In
support, the Court adopts the reasoning and analysis set forth in Judge
Bloom’s order, entered in response to the Defendants’ first attempt to remove.
Sheridan Healthcorp, Inc. v. Aetna Health Inc., 161 F. Supp. 3d 1238, 1241
(S.D. Fla. 2016) (Bloom, J.) Additionally, the Court finds the Defendants’
removal untimely. Ordinarily, a “notice of removal of a civil action or proceeding
shall be filed within 30 days after the receipt by the defendant . . . of a copy of
the initial pleading.” 28 U.S.C. § 1446(b)(1). However, “if the case stated by the
initial pleading is not removable, a notice of removal may be filed within 30
days after receipt by the defendant . . . of a copy of an amended pleading,
motion, order or other paper from which it may first be ascertained that the
case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). “A
defendant seeking late removal on the basis of ‘other papers’ bears the
heightened burden of proving that ‘the case “has become removable” due to
changed circumstances.’” Sheridan, 161 F. Supp. 3d at 1244 (quoting Pretka v.
Kolter City Plaza II, Inc., 608 F.3d 744, 760 (11th Cir.2010)). “[T]he documents
received by the defendant must contain an unambiguous statement that
clearly establishes federal jurisdiction.” Lowery v. Alabama Power Co., 483 F.3d
1184, 1215 (11th Cir. 2007). Here, there is no “amended pleading” or “other
paper” showing “changed circumstances” that unambiguously establish federal
jurisdiction.
       Instead, the Defendants rely on an October 29, 2018, letter from
Sheridan that merely confirms that Sheridan intends to “continue to seek” the
damages as set forth by its expert’s report and testimony. The only “disputed
claims” referenced in the letter relate to claims implicating “services rendered
under the applicable HPB Agreements [that] were not paid by Defendants after
Sheridan complied with the applicable dispute resolution and appeals
provisions under those HBP Agreements.” (ECF No. 1-5, 2.) The Defendants
characterize this as the first time Sheridan ever “provided Defendants with an
‘unambiguous statement’—or any statement all—that [it was] seeking damages
on denied benefit claims.” (Defs.’ Resp. at 10.) The Court is not persuaded.
First, under the Defendants’ own theory, the letter merely confirms damages
that Sheridan’s expert had already disclosed in a report issued in 2017. (Decl.
of Defs.’ Expert J. Mark Abernathy, ECF No. 12-1, 3 (“I reviewed the claims
data files provided by Sheridan, as well as claims data files provided by Aetna
Coventry” and “my team identified . . . 5,425 denied services that were
denied”).) Second, the Defendants fail to establish that the claims referenced in
Sheridan’s October 29 letter actually qualify as ERISA claims. Instead, in
support of preemption, the Defendants point to thousands of “denied claims
lingering in Sheridan’s list of disputed claims” through which “Sheridan seeks
to recover damages . . . based on a state[-]law theory of unjust enrichment for
which there is no related contract.” (Defs.’ Mot. 8–9.) This disconnect, between
the contract claims referenced in the October 29 letter and the “extra-
contractual causes of action” relied upon by the Defendants, is fatal to the
Defendants’ attempt to remove.
       The Court thus grants Sheridan’s motion to remand. (ECF No. 6.) The
Court remands this case to the Seventeenth Judicial Circuit Court for Broward
County, Florida. Any pending motions are denied as moot. The Clerk is directed
to close this case and take all necessary steps to ensure prompt remand and
the transfer of this file.
       To the extent the parties, after properly conferring, are unable to resolve
Sheridan’s claim for fees and costs under 28 U.S.C. § 1447(c), the Court orders
Sheridan to file a renewed motion for fees on or before December 7, 2018.
      Done and ordered, at Miami, Florida, on November 20, 2018.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
